DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/21 has been entered.

Response to Amendment
	The amendment filed 12/8/21 has been accepted and entered. Accordingly, claims 1, 3-4 and 9 are amended and claims 2, 8 and 21 are canceled.  Accordingly, claims 1, 3-7, and 9-19 are examined herein. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 3-7, are directed to a method which requires, in response to the plurality of DTCs being in a first sequential order of detection, determining the probability of failure to be a first value; and 
in response to the plurality of DTCs being in a second sequential order of detection different from the first sequential order, determining the probability of failure to be a second value, lower than the first value
II. Claims 9-15, are directed to an apparatus including a vehicle and a plurality of vehicle subsystems which requires wherein the threshold probability is based an intersection of a sensitivity curve and a specificity curve; 
wherein the sensitivity curve is based upon ratios of true positives to corresponding sums of true positives and false negatives; and 
wherein the specificity curve is based upon ratios of true negatives to corresponding sums of true negatives and false positives
III. Claims 16-19 are directed to a method which requires receiving a diagnostic trouble code (DTC) and an engine operating parameter;   
comparing the DTC and engine operating parameter to a trained model object to generate a probability of failure of a vehicle and an instruction; and 
in response to the probability of failure being greater than a threshold probability, displaying the instruction to an operator of the vehicle on a screen
Inventions I and III recite a process while invention II recites an apparatus.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another materially different process. (MPEP § 806.05(e)). In this case, (1) the process in inventions I and III can be practiced by a materially different apparatus, for example, an apparatus that does not require a vehicle or a plurality of subsystems, i.e., the processes of inventions I and III can be carried out entirely by a network connected server (i.e., instant application, 100, FIG. 1; ¶ 34). In addition, (2) the apparatus of invention II can be used to practice another materially different process, i.e., one that does not require displaying an instruction to an operator of a vehicle on a screen as is required in invention III and a process that does not require “the plurality of DTCs being in a first sequential order of detection, determining the probability of failure to be a first value and in response to the plurality of DTCs being in a second sequential order of detection different from the first sequential order, determining the probability of failure to be a second value, lower than the first value”, as required in invention I. For example, the process in the specification Fig. 2 does not require these steps. 
Inventions I and III are related processes. Related processes are distinct as claimed if (1) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; (2) the inventions as claimed are not obvious variants; and (3) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. See MPEP § 802.01; 806.05(j).
or alternatively, these objects may be achieved by a method, comprising receiving a diagnostic trouble code (DTC) and an engine operating parameter; comparing the DTC and engine operating parameter to a trained model object to generate a probability of failure of a vehicle and an instruction”. 
In addition, the limitation “the plurality of DTCs being in a first sequential order of detection, determining the probability of failure to be a first value and in response to the plurality of DTCs being in a second sequential order of detection different from the first sequential order, determining the probability of failure to be a second value, lower than the first value” recited in claim 1, invention I relates to a particular type of pattern mining 330, FIG. 2, specifically, sequential pattern mining 336. Boxes 332, 334, and 336 are in dashed lines which indicates these are non-required steps in the flowchart of FIG. 2. See also, Spec. ¶ 88 “sequential pattern mining 336 may also be performed as part of pattern mining 330”.  Accordingly, the requirements of invention I include a materially different design, mode of operation, function, or effect than what is required for invention III. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification, i.e., invention II requires search in G07C5/12, registering vehicle performance data in graphical form, not 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter,
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
The examiner has required restriction between apparatus and process inventions. Where applicant elects an apparatus/ process, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined, even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667